ROSS, Circuit Judge,
dissents from the judgment on the ground that under the statute of Alaska the plaintiff in the replevin action has the right to review by writ of error the judgment there given, as it wholly failed to determine the issues made by the pleadings in the case, for which reason, as also for the reason that the money judgment there given in favor of the defendant is outside of the issues made in the case in which it was rendered, and therefore outside of the matters in controversy there, the amount of that judgment should not be regarded as a test of the right of the plaintiff to have the same reviewed.